     Case 2:18-cv-02687-TLN-KJN Document 97 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LADONTE SCOTT,                             No. 2:18-cv-2687 TLN KJN P
12                         Petitioner,
13               v.                                      ORDER
14    ROBERT W. FOX,
15                         Respondent.
16

17             Petitioner has renewed his request for the appointment of counsel. There currently exists

18   no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner, 105

19   F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

20   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

21   Governing § 2254 Cases. On August 19, 2020, the district court denied the petition for writ of

22   habeas corpus, and declined to grant a certificate of appealability. Therefore, the court does not

23   find that the interests of justice would be served by the appointment of counsel.

24             Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment of

25   counsel (ECF No. 94) is denied.

26   Dated: August 20, 2020

27
     /scot2687.110(2)
28
